On Petition to Rehear.
HOWELL, J.
In this cause we are presented with a petition to rehear which prays that a purported copy of the will of Georgia Ann Binkley appearing in pages 42 to 44 of the transcript be treated as properly before this Court. It was inadvertently stated on page 2 of our opinion [230 S. W. (2d) 207] at the end of the third paragraph on that page that this paper was not “marked filed.” It is marked filed but is not certified or identified as the paper agreed upon as a copy of the will. However, we do not consider this material to the conclusions reached as the items in the will under construction were set out in the pleadings and no question was made by counsel as to their correctness. The certificate of the Clerk & Master on page 64 of the transcript does not amount to a certification of a copy of the will by the proper authorities.
*150The petition as granted to the extent that the three words “or marked filed” at the end of the third paragraph on page 2 of the opinion [230 S. W. (2d) 207] are stricken and on page 5 of the opinion [230 S. W. (2d) 209] the two-line paragraph beginning “Thus it” and ending “this Court” is also stricken. The first sentence at the top of page 6 of the opinion [230 S. W. (2d) 209] is also stricken.
Considering the will as properly before this Court, there is no bill of exceptions, the statements of counsel which were considered by the Chancellor are not before this Court, and the locations of [the family burying ground and the one-half acre tracts referred to in the. will are not shown by the record; and our conclusions remain unchanged.
Except as above indicated the petition is denied.
The petitioner will pay the costs of the petition.
Felts and Hickerson, JJ., concur.